IN THE SUPREME COURT OF THE STATE OF NEVADA


                ANTHONY DEWANE BAILEY,                                 No. 70203
                                  Appellant,
                              vs.
                THE STATE OF NEVADA
                DEPARTMENT OF HEALTH AND
                                                                               FILED
                HUMAN SERVICES, DIVISION OF                                    MAY 0 3 2016
                WELFARE & SUPPORTIVE SERVICES;
                                                                             TRACIE K. UNDEMAN
                AND CRYSTAL WASHINGTON,                                   CLERK OF SUPREME COURT
                                                                          BY
                                  Respondents.                                 DEPUTY CLERK




                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from "the denial of Petitioner's Motion
                To Reduce And Or Suspend Child Support Enforcement." Eighth Judicial
                District Court, Family Court Division, Clark County; Charles J. Hoskin,
                Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                the notice of appeal was prematurely filed, before the entry of a final
                written judgment, and is therefore of no effect.   See NRAP 4(a)(1); Rust v.




SUPREME COURT
     OF
   NEVADA

(Uj 1947A
                                                                                     (0-138/
                 Clark Cty. School District,        103 Nev. 686, 747 P.2d 1380 (1987).
                 Accordingly, we conclude that we lack jurisdiction, and we
                               ORDER this appeal DISMISSED.'




                                            Hardesty



                 Saitta                                       Pickering



                 cc:      Hon. Charles J. Hoskin, District Judge, Family Court Division
                          Anthony Dewane Bailey
                          Crystal Washington
                          Clark County District Attorney
                          Eighth District Court Clerk




                          'Appellant's motion filed on May 3, 2016, is denied.


SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    e